Jenkins, P. J.
This case is controlled by the recent ruling of the Supreme Court in Mobley v. Phinizy, 172 Ga. 339 (157 S. E. 182). The superintendent of banks, as plaintiff, sought to enforce a stockholder’s liability against the defendant by reason of her having owned certain shares of stock in a defunct bank, which had been transferred before the bank failed. The petition failed to allege' that the debts of the bank on account of which it was sought to hold the stockholder liable were created at a time when the stock was owned by the defendant. Under the Supreme-Court ruling stated, the petition was subject to the demurrer pointing out this defect. Since the court erred in overruling the demurrer, all proceedings thereafter were nugatory.

Judgment reversed.


Stephens and Bell, JJ., eoneur.